                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:18-CV-473-BO




UNITED STA TES TOBACCO COOPERATIVE, )
et al. ,                            )
                      Plaintiffs,   )
V.                                  )                                       ORDER
                                    )
UNITED STA TES OF AMERICA,          )
                      Defendant.    )




       This cause comes before the Court on the United States' motion to access sealed documents

filed in a case that proceeded in this Court but is now closed: U S. Tobacco Coop., et al. v. Big

South Wholesale of Virginia, et al., No. 5:13-CV-527-BO. Plaintiffs, who appear in both this and

the closed action, do not object to the relief requested, nor does counsel for the defendants in the

closed case.

       Accordingly, and for good cause shown, the motion to access sealed documents [DE 65]

is GRANTED. The United States Attorney' s Office for the Eastern District of North Carolina

shall prepare a list of the documents and corresponding docket entries to which it seeks access.

Upon receipt and review of the list of documents requested, the Court will direct the Clerk of Court

to provide the United States with access to those documents.


SO ORDERED, this_£ day of February, 2020.




                                            ~f2~~
                                              CHIEF UNITED STATES DISTRICT JUDGE
